Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 1 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the
LAgtece District of Ctlahomn:
Division

Case No. ee v5 DMSE

 

 

 

“ )
? ° ye es (to be filled in by the Clerk's Office)
l nid (éntn Ce i i
Plointiff(s) )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above, ) K D
please write “see attached” in the space and attach an additional ) EE
page with the full list of names.) )
-V-
MAR 1 9 2019
)
/ } , f ) PATRICK KEANEY,
( al / ’ Clerk, U.S. Distsict
fa. Lepr, ot Corrections) By sapay OR
‘ Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses her

heer

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 .Page 2 of 11

y

Pro Se 4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for cach plaintiff named in the complaint. Attach additional pages if
needed.

Name Dy Le Coeorge Chirk

All other names by which .
you have been known: Day 0 A
ID Number

Current Institution
Address

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name Spock Ss

 

 

 

 

Job or Title (ifknown)
Shield Number
Employer DOC boalty  Lexagrw LC.
Address 2 Bor Z2ZEO ¥
Lexa gto0! Ok P3048 /
ity tate Zip Code
T] Individual capacity Official capacity

Defendant No. 2

Name tee Bc qs, Jer.
Job or Title (ifknown) CM

 

 

 

 

Shield Number
Employer QD 0 C fachbty L A R Cc
Address PO Box 24hO

 

LEXcgtor) De G3sas ft
ity

tate Zip Code
[J Individual capacity Korea capacity

Page 2 of II
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 3 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner’

 

 

Defendant No. 3

Name EB. 1 / ‘2

Job or Title (if known) / V Ucse
Shield Number

Employer ODO f. frothy L A K Cc
Address FO Box 240 “
Lexnetor Ok ZW32054
ty

fate Zip Code
[| Individual capacity yori capacity

 

Defendant No. 4

 

 

Name Cor QA
Job or Title (if known) Ca fOMan A.G CL
Shield Number J

 

Employer ODOC lacthtye LAR C
Address FO Box 260
Lexrnaton Ok 73205 f

ity State Zip Code
[| Individual capacity Official capacity

Hl. _— Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)
[Ysiate or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws).” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim na being violated by state or local officials?

The U.S. Ame meats ond €edetal and State

nus To fso ,and State of Okln. has broken
€ same Hhing

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 4 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) —

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

 

Til. Prisoner Status

- Indicate whether you are a prisoner or other confined person as follows (check alf that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOWOOU

Other (explain)

 

IV.. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose optside an institution, describe where and when they arose.
Th Isa CoaveC Fed ME, ON disn Lon oO Ctordin So
2 PIAfS attached. Also aClordin4 +0 legaf POPECS,

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
he boc ties lke Lawton Correctiane| and

Lexington Cocr-ectrones Center lost my
fersonel Fr poper ty as listed .

Page 4 of 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 5of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

—_ ———
—

C. What gate and approximate time did the events giving rise to your claim(s) occur? Se e_
ach papers,

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) Se ea SLAC 4
Papers.

 

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state me
treatment, if any, you required and did or did not receive. A-- Lb awfn an

Lexington Correctional pest Oe

fi
nox Trmeceive dental care +0 remove
fo C7 -e2eth. See fares Attacé.,

have

 

VI. ‘Relief

 

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cascs or statutes.
If requesting moncy damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. Tals a Convicte o 112 CA
Indian Land and ded not cde nO Complete mente!
hea lf eval wVrpio 4 has n Re feen Pac+ and
ner 3 Jeo | park, TO seek phe follwing relet
Ly a SOL MU ARL TOA and be re/smburse on every ja ot
fF om or (rerry lost from beiag lbcked up nog lo Sf
thar fe ig fa Y LEWSON aS welf{~ The value iste 000

& Physical
while in Prrsen, Paysrcal abuse To hare wenre through

 

Page Sof 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 6 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner,

 

cere ee ener ere eee ies n ee eT

VIL

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “{njo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Ne

Ss

[] No

If yes, name the jail, prison, or other correctional facility where you were ponyped at the time of the

events giving rise to your claim(s). —2- -as reatTen

Sexually and Physically assaul at Dick Conner
CorreC¥ionwt Canter ond Lau-fea Correcrrone!
hach+ty. See papefs attach.

a“

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedure?

| Yes

CJ No
Yoone know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

J Yes
] No

Ko. not know

If yes, which claim(s)?

 

Page 6 of 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 7 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

concerning the facts relating to this complaint?
oe

[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CI ves
[| No

E. If you did file a grievance:

1, Where did you file the grievance? Grif Lau-ton Corr ectronal
facility an Lexington Locrectioarl Center.

 

2. What did you claim in your grievance? MM x fr opert i OST.

 

3. What was the result, if any? TH Las d er) jed-

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

did nok frke ony Srere fo appesn! and ZX do

Nok know. See Fap]es: afrach -

 

Page 7 of 3)
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform onjeiais of your claim, state who you informed,
when and how, and their response, if any: o Nor know on ° eS
See fapers atfach.-

 

G. Please set forth any additional information Mat is relevant to the exhaustion of your administrative
remedies. m denied on is when L do nef get ~ /
response and denied +e ge he. fau- bibrary on /e.go
may ers thar bas fo be done on Fime- See papers
atfnch.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIM. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
Ly:
Se

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 9 of 11

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner,

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[J Yes

me

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[ ] Yes

Se

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

 

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
Case 5:20-cv-00224-R Document 6 Filed 03/19/19 Page 11 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

L agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3 {> TE / 7
Signature of Plaintiff Aa | (A, bd

Printed Name of Plaintiff ~[J. p-/f) Chik
Prison Identification # LFOES_ TF
Prison Address. 372 CC Ss. Iowa é Fhicw
Fas Shing = Ok THCASZ

ity State Zip Code

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page ll of 11
